Citation Nr: 0704413	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-17 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic disability of 
multiple joints, to include the shoulders, arms, wrists, 
hands, hips, knees, ankles, and feet.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from January 1978 to November 
1995.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that, in pertinent part, determined that new and 
material evidence was not submitted to reopen claims of 
entitlement to service connection for pain or stiffness of 
multiple joints.  These disorders had been the subject of a 
prior final rating decision that denied service connection in 
February 1998.  

Regardless of the prior final decision, the Board will 
consider the claim as a new claim due to an intervening 
change in VA regulations (see 38 C.F.R. § 3.317 (2002), which 
requires VA to treat a medically unexplained chronic multi-
symptom illnesses, such as fibromyalgia, as an undiagnosed 
illness.  See Routen v. West, 142 F.3d 1434, 1441-42 (Fed. 
Cir. 1998); Spencer v. Brown, 17 F.3d 368, 372 (Fed. Cir. 
1994), aff'g 4 Vet. App. 283, 288-89 (1993) (an intervening 
change in law might entitle a veteran to receive 
consideration of a claim as a "new" claim, even though the 
claim is based on essentially the same facts as those in a 
previously adjudicated claim).  

The veteran requested a hearing before a Veterans Law Judge 
at the RO in his substantive appeal; however, in written 
correspondence dated in May 2004, he withdrew that request.


FINDINGS OF FACT


1.  Osteoarthritis of the shoulders and knees was shown 
during active service.

2.  Competent medical evidence reflects a diagnosis of 
degenerative arthritis of the shoulders and knees post-
service.  

3.  Questionable degenerative joint disease of the hips was 
noted during active service.  

4.  Competent medical evidence reflects a diagnosis of 
degenerative joint disease of both hips after active service. 



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the veteran, 
arthritis of the shoulders and knees is presumed to have been 
incurred in active military service.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.  Resolving all reasonable doubt in favor of the veteran, 
degenerative joint disease of the hips was incurred during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided a notice 
letter in March 2001.  These letters informed the veteran of 
what evidence is needed to substantiate the claims, what 
evidence he was responsible for obtaining, and what evidence 
VA would undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter prior to the 
initial adverse decision, as recommended by the Court in.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473, the Court held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the present appeal, 
because service connection is granted, the RO will issue a 
rating decision that implements the Board's decision and 
reflects initial disability ratings and effective dates for 
payment (if any) of compensation .  The disability ratings to 
be assigned will be in accordance with the rating criteria 
that will be supplied with the rating decision.  The 
effective dates will be in accordance with the rule for 
assignment of effective dates, which will be included with 
the rating decision.   

If the veteran is dissatisfied with either the disability 
ratings or effective dates that will be assigned by the RO, 
he is invited to submit a notice of disagreement in 
accordance with appeal instructions that will be issued with 
the rating decision.  Thus, no unfair prejudice to the 
veteran will result from the Board's grant of service 
connection at this time. 

Service Connection

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

There is no requirement that a disorder must be "chronic" 
as a condition precedent to direct service connection under 
38 C.F.R. § 3.303; however, "chronic diseases" as defined 
at 38 C.F.R. § 3.307 and 3.309 are accorded special 
consideration for service connection.  Where a veteran served 
for at least 90 days during a period of war or after December 
31, 1946, and certain chronic diseases, such as arthritis, 
become manifest to a degree of 10 percent within one year 
from the date of termination of such service, such diseases 
shall be presumed to have been incurred in service, even 
though there is no evidence of such diseases during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clearcut clinical entity, at some later date.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word ``Chronic.''  When 
the disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  

The veteran essentially maintains that degenerative arthritis 
began during active service or that a chronic undiagnosed 
illness manifested by pains in the shoulders, arms, hands, 
wrists, hips, knees, ankles, and feet have arisen since 
returning from Southwest Asia.  The National Personnel 
Records Center confirmed service in Southwest Asia from 
November 18-30, 1990, from January 14-19, 1991, and from May 
21, 1991, through November 21, 1991. 

The veteran's service medical records (SMRs) reflect that he 
had no relevant abnormality at the time of enlistment.  Right 
hip degenerative joint disease was suspected as early as 
December 1993.  Questionable degenerative joint disease of 
the hips was assessed in June 1995.  In July 1995 the 
assessment was suspect degenerative joint disease, mild, 
aggravated by running.  

The veteran's SMRs also reflect that he underwent a 
rheumatology consultation in September 1995 after complaining 
of multiple joint pains, including the knees and shoulders.  
The hands had swelling and tenderness at the metatarsal 
phalangeal (MTP) joints, bilaterally, with decreased range of 
motion at the MTP and proximal interphalangeal (PIP) joints, 
bilaterally.  The ankles and feet were unremarkable, although 
the veteran reported mild bilateral foot and ankle pains.  
The September 1995 impression was multiple arthralgias and 
suspected arthritis.   

In October 1995, multiple joint symptoms continued.  The 
hands and hips frequently felt hot.  An October 1995 bone 
scan showed increased uptake for the shoulders, knees, and 
ankles, and was reported as being consistent with 
osteoarthritis.  Mild osteoarthritis of the hands was clearly 
noted in the SMRs in November 1995 after additional hand 
tingling and numbness was reported.  Also noted were 
additional complaints of bilateral shoulder stiffness and 
bilateral hip and bilateral knee pains.  

Post-service medical evidence reflects that diagnoses of 
degenerative joint disease and of fibromyalgia have been 
made; however, it is less than clear to which symptoms the 
fibromyalgia refers.  

VA received the veteran's service connection claim for pain 
of the knees, hips, and shoulders in August 1995, prior to 
separation from active service.  He also claimed pain and 
burning in the hands, feet, legs, and arms.  

According to a February 1996 VA general medical examination 
report, the hips, shoulders, and knees had normal range of 
motion, but were painful or stiff.  X-rays of the hips and 
knees were normal.  The examiner offered a diagnosis of 
degenerative joint disease of both hips, shoulders, and 
knees.  The examiner did not address the hands, arms, wrists, 
or feet. 

In September 1996, Allen Fedosky, M.D., attributed joint 
pains to possible fibromyalgia.  In May 1996, a private 
osteopath found left rotator cuff tendinitis and bursitis; 
however, this disorder appears to have arisen since the 
February 1996 VA medical examination.  

In December 1997, a VA general medical examiner found full 
range of motion of the shoulders and hips, but did not 
address other joints.  The examiner noted that all X-rays 
were normal, concluded that there was no evidence of 
degenerative arthritis of the hips, and offered a diagnosis 
of periarticular fibrositis.  

A September 1999 private magnetic resonance imaging (MRI) 
report reflects that the right hip was normal.  A June 2000 
private nuclear bone study showed arthritic changes of the 
knees.  The report did not address the shoulders or hips.  

In August 2000, Anthony Decotis, M.D., noted that the 
shoulders and knees appeared normal, but attributed the pain 
to degenerative arthritis and also offered a diagnosis of 
fibromyalgia.  In November 2000 and January 2001, Dr. Decotis 
attributed musculoskeletal pain to depression and 
fibromyalgia; however, in August 2000, the physician again 
attributed diffuse arthralgias to degenerative arthritis, and 
again noted fibromyalgia.  

Thus, a bone scan during active service detected 
osteoarthritis of the shoulders and knees.  The post-service 
medical records contain a diagnosis of degenerative arthritis 
of the shoulders and knees, although the 1997 VA examiner 
felt that this was periarticular fibrositis.  Service 
connection for arthritis of the shoulders and knees is 
therefore warranted by virtue of 38 C.F.R. § 3.303(b) supra 
(when the chronic disease is shown during service, subsequent 
manifestations need no further medical nexus).  Service 
connection for arthritis of the shoulders and knees will 
therefore be granted.

With respect to the hip joints, questionable or suspected 
degenerative joint disease was noted during active service.  
In February 1996, a VA examining physician offered a 
diagnosis of degenerative joint disease of both hips.  
Because X-ray evidence of degenerative joint disease is not 
necessary for direct service connection, lack of this 
evidence does not preclude service connection.  The veteran 
offered lay evidence of continuity of bilateral hip pains 
dating back to active service, which suffices for the 
required nexus.  See 38 C.F.R. § 3.303(b) (Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim).  Thus, service connection for degenerative joint 
disease of both hips must be granted, as there was a notation 
of degenerative joint disease during active service, there 
was a diagnosis of degenerative joint disease after active 
service, and the claim is supported by lay evidence of 
continuity of symptomatology.  





ORDER

Service connection for arthritis of the bilateral shoulders 
and knees is granted.  

Service connection for degenerative joint disease of the 
bilateral hips is granted.  


REMAND

Regarding the veteran's claims for service connection for 
disabilities of the arms, wrists, hands, ankles, and feet, 
the SMRs note suspected arthritis of the hands (MTP and PIP 
joints, bilaterally) in September 1995.  Mild osteoarthritis 
of the hands was assessed in November 1995.  According to a 
June 2000 VA outpatient treatment report, a bone scan showed 
arthritic changes of the wrists, but the MTP and PIP joints 
were not mentioned.  Thus, the veteran should be afforded a 
VA examination to determine the nature and etiology of any 
current disorder of the MTP and PIP joints, bilaterally, and 
of the wrists, bilaterally.  

Concerning service connection for claimed arm disorders, the 
record is unclear as to whether the claimed bilateral arm 
disability is manifested by pain, numbness, or other symptom, 
and whether there is a current diagnosis.  Thus, the arms 
should be examined to determine the nature and etiology of 
any current arm disability.  

In reference to claims for disabilities of the feet and/or 
ankles, the veteran complained of bilateral foot and ankle 
pains during active service.  A June 2000 bone scan showed 
arthritic changes of the ankles, but did not discuss the 
feet.  Thus, the feet and ankles should be examined to 
determine the nature and etiology of any ankle and/or foot 
disorder.   

Accordingly, the case is REMANDED for the following action:

1.  VA must review the file and ensure 
that all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
to the veteran a corrective notice that: 
(1) includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and (2) asks the veteran to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that 
there has been compliance with VA's duty 
to notify and assist a claimant as 
specifically affecting the issues on 
appeal.

2.  After the development requested above 
has been completed, the veteran should be 
afforded an examination, by an 
appropriate specialist, to assess the 
nature and etiology of the claimed 
disabilities of the arms, wrists, hands, 
ankles and feet.  The claims files should 
be made available to the physician for 
review.  The physician should elicit from 
the veteran a complete history of 
symptoms affecting the arms, wrists, 
hands, ankles, and feet, and then answer 
the following:

I.  What is the current diagnosis or 
diagnoses relative to any reported 
symptom of the arms, wrists, hands, 
ankles, and feet?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service, or, for arthritis only, 
within a year of discharge?  

III.  If a diagnosis of fibromyalgia 
is offered, please set forth which 
hand, wrist, arm, ankle, and foot 
symptom or symptoms is/are included 
in that diagnosis.  

IV.  The physician should then list 
any remaining symptom or 
manifestation (such as joint pain, 
muscle pain, numbness, burning, or 
paresthesia of the hands, wrists, 
arms, ankles, and feet) for which no 
diagnosis is offered.  

V.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

3.  After the development requested above 
has been completed to the extent 
possible, the AMC or RO should 
readjudicate the claims taking into 
consideration service connection for 
undiagnosed illness and for medically 
unexplained chronic multisymptom 
illnesses such as fibromyalgia.  If the 
benefits sought remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claim.  
No action by the veteran is required until he receives 
further notice; however, the veteran is advised that failure 
to cooperate by reporting for examination may result in the 
denial of his claims.  38 C.F.R. § 3.655 (2006).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


